      Case 1:17-cv-00996-LJV-MJP Document 37 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KEITH O. MORRISON,

               Plaintiff,

          v.                                          17-CV-996-LJV-MJP
                                                      DECISION & ORDER
 STEVE VINE, et al.,

               Defendants.



      On October 3, 2017, the pro se plaintiff, Keith O. Morrison, commenced this

action under 42 U.S.C. § 1983. Docket Item 1. On November 15, 2019, after twice

granting Morrison leave to amend the complaint, this Court dismissed all claims except

Morrison’s malicious-abuse-of-process claim against defendants Steve Vine, Eric

Heieck, and John Van Savage. See Docket Items 6, 13.

      On January 17, 2020, this Court referred this case to United States Magistrate

Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 19. On March 9, 2020, the defendants moved to dismiss the only

remaining claim. Docket Item 27. Morrison did not respond to that motion.

      On February 24, 2021, the case was reassigned to Magistrate Judge Jonathan

W. Feldman.1 Docket Item 34. On February 25, 2021, Judge Feldman issued a Report

and Recommendation (“R&R”) finding that the defendants' motion to dismiss should be

granted because they were entitled to qualified immunity and that Morrison should not



      1On March 9, 2021, the case was reassigned to Magistrate Judge Mark W.
Pederson. Docket Item 36.
       Case 1:17-cv-00996-LJV-MJP Document 37 Filed 03/31/21 Page 2 of 2




be given leave to amend. Docket Item 35. The parties did not object to the R&R, and

the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Feldman’s careful and thorough R&R. Based on that review and the

absence of any objections, the Court accepts and adopts the R&R’s recommendation to

grant the defendants’ motion to dismiss and to deny Morrison leave to amend.

         For the reasons stated above and in the R&R, the defendants' motion to dismiss,

Docket Item 27, is GRANTED; the complaint is DISMISSED; and the Clerk of the Court

shall close the file.



         SO ORDERED.

Dated:         March 30, 2021
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
